UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 25, 2012 NEONODE INC. (Exact name of issuer of securities held pursuant to the plan) Commission File Number 0-8419 Delaware 94-1517641 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification No.) Linnegatan 89, SE-tockholm, Sweden 2700 Augustine Drive, Suite 100, Santa Clara, CA. 95054 (Address of principal executive offices, including Zip Code) Registrant’s telephone number, including area code: +— Sweden (925) 768-0620 — USA Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) TABLE OF CONTENTS Item3.01 Notice of Delisting or Failure to Satisfy a Continued Listing Rule or Standard; Transfer of Listing. Item 8.01
